1.	The amendment filed on 11/30/2021 canceling all claims drawn to the elected species A, the powerfold assembly being located in the vehicle door and presenting only claims drawn to a non-elected species is non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the elected species because the newly submitted/amended claims 1, 2 and 4-6 are no longer require the powerfold assembly to be located in the vehicle door.
Accordingly, since applicant has received an action on the merits for the originally present invention and species, this invention and species has been constructively elected by original presentation for prosecution on the merits. See 37 C.F.R. 1.142 (b) and MPEP 821.03.  Therefore, in order to be fully responsive to this communication, applicant is required to include at least one claim of which is drawn to the originally claimed invention/species. Failure to provide such a response will result in the application being held abandoned.  See 37 CFR 1.111.  
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
February 25, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872